ADDRESS [d66616d6661603.gif]
Exhibit 10.27
June 23, 2008
Mr. Thomas J. Smach
4504 Spruce Ridge Drive
Manlius, New York 13104
     Re: Separation
Dear Tom:
     This letter, upon your signature, will constitute the separation agreement
between you, on the one hand, and Flextronics International USA, Inc., a wholly
owned subsidiary of Flextronics International Ltd (“FIL”), and its and their
affiliates, parents, subsidiaries, and related entities, on the other hand
(collectively referred to herein as “Flextronics” or the “Company”) (the “Letter
Agreement”).
1. Executive’s Relationship with the Company. You acknowledge that you have been
employed by the Company as the Chief Financial Officer. Your full-time
employment with the Company will be terminated effective June 30, 2008
(“Employment Termination Date”).
2. Payments. You will be paid your earned salary and accrued personal time off
pay through your Employment Termination Date, subject to standard payroll
deductions and withholdings. You are entitled to this payment regardless of
whether or not you sign this Agreement. You will be paid your bonus for the
June 30, 2008 ending quarter in accordance with the U.S. Quarterly Bonus Plan
Guidelines, without any holdback. You will not be eligible for a bonus for
September 30, 2008 ending quarter, or thereafter. You will not be eligible for
the FY09 Special Bonus.
Provided that you have signed and you do not revoke the Release attached as
Exhibit A to this Letter Agreement eight (8) days after you sign, you will be
entitled to severance equivalent to Seven Hundred Thousand Dollars (US$700,000)
(the “Severance Payment”). The Severance Payment will be paid in lump sum and
will be grossed up to cover any statutory taxes in accordance with the
appropriate taxing jurisdictions in which you are liable for tax.
3. Health Coverage. Following your Employment Termination Date, you will
continue to be entitled to health coverage for yourself and your eligible
dependents as provided in Section 3 of Amendment No. 1 to Senior Executive
Severance Agreement, dated as of November 21, 1999, by and between you and the
DII Group, Inc. (the “Amendment”), which amends Section 4(d) of
FLEXTRONICS LOGO [d66616d6661604.gif]

 



--------------------------------------------------------------------------------



 



the Senior Executive Severance Agreement, dated as of January 1, 1997 (the
“Severance Agreement”). For clarity, Section 4(d) of the Severance Agreement as
amended by Section 3 of the Amendment reads in full as follows:
“(d) In addition, until the Executive reaches ages 65, the Corporation shall
continue to provide health and medical benefits equivalent to the benefits
provided for the Executive prior to Termination, provided that if the Executive
is ineligible (e.g., by operation of law or the terms of the applicable plan) to
continue to participate in any such plan, the Corporation will provide the
Executive with a comparable level of compensation or benefit, provided further
that the health and medical benefits provided in this paragraph shall be reduced
to the extent, if any, that the Executive receives comparable benefits from
another employer. The Corporation shall also make additional payments to the
Executive, on an after-tax basis, equal to the Executive’s actual federal, state
and local tax liability resulting from the benefits provided under this Section
4(d).”
You shall notify the Company immediately if you receive benefits from another
employer.
4. Deferred Compensation — You are a participant in the Company’s Second Amended
and Restated Senior Executive Deferred Compensation Plan, as amended (“Deferred
Compensation”) by and between you and the Company (the “Deferred Compensation
Plan”). The Deferred Compensation was credited to a brokerage account at that
time, and has been invested in various funds based on your election.
Subject to the Company’s confirmation that you are in compliance with paragraph
10 below during the Standstill Period and further provided that you have signed
and you do not revoke the Release attached as Exhibit A to this Letter Agreement
within eight (8) days after you sign, the Company will accelerate the vesting of
your Deferred Compensation, which would otherwise terminate unvested as of the
Employment Termination Date, and the Deferred Compensation Plan is hereby
amended as follows:
     a. An amount equal to one hundred percent (100%) of the unvested balance of
the Deferred Compensation on the Employment Termination Date, less One Million
US Dollars (US$1,000,000) (the “Holdback”) will vest on June 30, 2008 and be
paid to you in accordance with your Distribution Election on your 2007 Deferral
Agreement Form, or your 2009 Deferral Agreement Form, if applicable, and the
terms of the Deferred Compensation Plan, if (and only if) you have complied with
your obligations under paragraph 10 of this Letter Agreement. The total balance
of the Deferred Compensation as of the Employment Termination Date less the
Holdback is referred to as the “Initial Installment”. As of May 15, 2008, the
total balance of your account under the Deferred Compensation Plan was
approximately Four Million Nine Hundred Forty-Two Thousand Two Hundred Eighty
Two US Dollars (US$4,942,282); of that amount approximately One Million Nine
Hundred Fifty Seven Thousand Eight Hundred Eighty US Dollars (US$1,957,880) was
unvested. The actual amount accelerated will vary based on the portfolio
performance.
     b. The Holdback amount will vest on December 31, 2009 and be paid to you in
accordance with your Distribution Election on your 2007 Deferral Agreement Form,
or your 2009 Deferral Agreement Form, if applicable, and the terms of the
Deferred Compensation Plan,

2



--------------------------------------------------------------------------------



 



if (and only if) you have complied with your obligations under paragraph 10 of
this Letter Agreement. Any substantial breach of any such obligation on or
before such date will result in the cancellation and permanent forfeiture of the
entire Holdback Amount. Once vested, the Holdback will be paid to you in
accordance with the provisions of the Deferred Compensation Plan.
All payments will be made in accordance with the terms of the Deferred
Compensation Plan. The distribution of the balance of the Deferred Compensation
will be made pursuant to the Deferred Compensation Plan.
The Initial Installment and the Holdback will continue to be subject to the
terms and conditions of the Deferred Compensation Plan as modified by this
Agreement. In each instance when the Deferred Compensation is split into a
portion to be transferred to Executive and a portion to be retained by the
Company (i.e., the initial split into the Holdback and the Initial Installment
and release of the Initial Installment as provided in subparagraph (a) above and
upon the release of the Holdback on December 31, 2009 under subparagraph
(b) above), the Deferred Compensation will be split into accounts in a manner
which ensures that the sums retained by the Company are invested in a manner
consistent with prevailing arrangements as between you and the Company as at the
Effective Date.
Except as otherwise expressly set forth in this paragraphs 4(a) and 4(b), you
acknowledge that you are not entitled to any additional amounts under the
Deferred Compensation Plan.
     c. You are a participant in The DII Group Deferred Compensation Plan by and
between you and Flextronics Holding USA, Inc. (fka The DII Group, Inc. (the “DII
Deferred Compensation Plan”)). The DII Deferred Compensation was credited to a
brokerage account, and has been invested in various funds based on your
election. The distribution of the balance of the DII Deferred Compensation will
be made pursuant to the DII Deferred Compensation Plan.
5. Equity Compensation — You have been granted stock options and share bonus
awards pursuant to the Flextronics International Ltd 1993 Share Option Plan; the
Flextronics International Ltd. 2001 Equity Incentive Plan; and the Flextronics
International Ltd. 2002 Interim Incentive Plan (collectively, the “Share Option
and Incentive Plans”) as provided in the applicable option grant forms issued to
you pursuant to each of the Share Option and Incentive Plans. The Share Option
and Incentive Plans are incorporated herein by reference. Your options that will
be vested as of the Employment Termination Date are listed on Exhibit B, which
is attached hereto and incorporated herein by reference. You acknowledge and
agree that by their terms, the options will no longer be exercisable after the
“Last Date to Exercise” as indicated in Exhibit B.
In addition, Share Bonus Award numbers 028041 and 028049 were granted on
April 17, 2006 (the “April Awards”) and Share Bonus Award numbers 29357 and
P29378 were granted on May 1, 2007 (the “May Awards”).
In consideration of the covenants set forth in paragraph 10, 11, and 12, the
Company will accelerate the vesting of an aggregate of two hundred sixteen
thousand six hundred sixty-six

3



--------------------------------------------------------------------------------



 



(216,666) Share Bonus Awards, including thirty-three thousand three hundred
thirty-three (33,333) shares subject to each of the April Awards and
seventy-five thousand (75,000) shares subject to each of the May Awards. The
Share Bonus Awards will accelerate on June 30, 2008. You acknowledge and agree
that upon release of the Share Bonus Awards as provided in this paragraph, you
will be responsible for payroll taxes, which will be due and payable to
Flextronics by you within three (3) business days of the vesting occurrence.
You have been granted option number 017226 to purchase three hundred thousand
shares (300,000) shares, of which two hundred fifty thousand (250,000) shares
are exercisable and option number 01725 to purchase four hundred twenty thousand
(420,000) shares, pursuant to option grant forms issued under the Share Option
and Incentive Plans (collectively, the “July Options”).
In consideration for your agreement as set forth herein, the Company hereby
agrees to waive the requirement that stock options must be exercised within
ninety (90) days of the date of Termination or cessation of Service (as defined
in the Share Option and Incentive Plans) with regard to the July Options, so
that the July Options will expire on December 31, 2008. Notwithstanding the
foregoing, in no event shall this modification extend the exercisability of the
Options later than such date as would cause such options to be subject to
Section 409A of the Internal Revenue Code of 1986, as amended.
You acknowledge that you are not entitled to any additional grants of stock
options or share bonus awards in your capacity as an employee of Flextronics.
6. Other Matters.
     a. You have returned by June 30, 2008 to Flextronics all Flextronics
property, including documents, keys, hardware, software, credit cards, vehicles
and any other property of Flextronics and any written or electronic information
you have about Flextronics practices, procedures, trade secrets, customer lists,
or product marketing. You may retain your computer after the Company’s IT
personnel have removed all Flextronics’s confidential information and any
software programs that Flextronics is not legally authorized to transfer to you.
You may retain your mobile phone and telephone number and Flextronics will
transfer the mobile phone account to you personally effective June 30, 2008.
     b. You will pay all amounts due and payable under any loans that the
Company may have made to you on or before June 30, 2008.
7. General Release of Employment-Related Matters — In consideration for the
covenants and release set forth in this Letter Agreement, you on your own behalf
and on the behalf your heirs, executors, administrators, successors, attorneys,
and assigns shall release and discharge each of FIL, Flextronics or in these
capacities only, any of its or their respective affiliates (collectively
referred to as the “Flextronics Group”) and in these capacities only, any
predecessor divisions or entities, their respective past and present officers,
directors, shareholders, partners, attorneys, agents, employees, and their
respective insurance companies, successors and assigns (hereinafter “Flextronics
Releasees”), from any and all claims, of any and every kind, nature and
character,

4



--------------------------------------------------------------------------------



 



known and unknown, suspected and unsuspected, including any and all claims for
attorneys’ fees and costs which you either may now have, or have ever had,
against the Flextronics Releasees, which arise in whole or in part from your
employment relationship with Flextronics, the termination of that relationship,
any other employment-related dealings of any kind between you and the
Flextronics Group and/or any past or present officer, director, agent or
employees of the Flextronics Group and/or with respect to any other obligation
(contractual or otherwise), event, matter, claim, damages or injury arising
prior to the execution of this Letter Agreement by all parties, other than
claims for indemnification and defense and for the obligations of the
Flextronics Group owed to you under this Agreement.
This release covers, but is not limited to: any and all claims, rights, demands,
and causes of action for wrongful termination, intentional or negligent
infliction of emotional distress, defamation, breach of any employment contract
or employment agreement, breach of the covenant of good faith and fair dealing,
claim for reinstatement or rehire, claims for reimbursement of taxes, additions
to tax or interest and penalties on tax, failure to pay wages, commissions,
benefits, paid time off (PTO), severance or other compensation of any sort,
discrimination, right to paid or unpaid leave, and/or violation of any and all
statutes, rules, regulations or ordinances whether state, federal or local.
Nothing in this release shall affect your right, if any, to obtain unemployment
benefits or any obligation set forth in this Letter Agreement. This release does
not extend to any of the obligations of the Flextronics Group arising out of
this Letter Agreement. This release does not extend to any act or omission of
the Flextronics Group taken after the Effective Date with respect to any
employee benefit plans of the Flextronics Group, including but not limited to,
non-qualified deferred compensation plans.
These claims include, but are not limited to, claims arising under federal,
state and local statutory or common law, such as the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964 as amended, the
California Fair Employment and Housing Act and any other state employment
discrimination statutes, and the laws of contract and tort.
This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act. You hereby acknowledge that you are waiving and
releasing any rights you have or may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. You and Flextronics agree that this waiver and release does not apply
to any rights or claims that may arise under ADEA after the Effective Date of
this Agreement. In addition, this Agreement does not prohibit you from
challenging the validity of this Agreement’s waiver and release of claims under
ADEA. You acknowledge that a portion of the consideration given for this waiver
is in addition to anything of value to which you were already entitled for
salary and PTO up to the Employment Termination Date. You further acknowledge by
this writing that you have been advised that (a) you should consult with an
attorney prior to executing this Agreement; (b) you have at least twenty-one
(21) days within which to consider this Agreement; (c) you have at least seven
(7) days following the execution of this Agreement by the parties to revoke the
Agreement; and (d) this Agreement shall not be effective until the revocation
period has expired.
You acknowledge that, except as expressly provided in this Agreement, you will
receive no other salary, wages, advances, insurances, bonuses, commissions,
stock, stock options, equity

5



--------------------------------------------------------------------------------



 



participation, vacation pay, PTO, benefits, or other monies or benefits from the
Company at any time, and you agree that you are entitled to no other salary,
wages, advances, benefits, insurances, bonuses, commissions, stock, stock
options, equity participation, vacation pay, PTO or other monies of any nature
from the Company after the Separation Date. Your rights and obligations under
any applicable Company 401(k) plan shall be in accordance with the written terms
of that plan and applicable law.
You also waive and release and promise never to assert any such claims, even if
you do not believe that you have such claims. You therefore waive your rights
under section 1542 of the Civil Code of California, which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
You agree that, except as provided in paragraph 2 above, you shall bear full
responsibility for any tax liability owed by you that may arise with respect to
the payment of amounts payable under this Agreement and any actions contemplated
under this Agreement, and you agree that you shall indemnify and hold the
Company harmless from any such tax liability, including, but not limited to, any
taxes, penalties and/or interest that are assessed by any tax authority in
connection with such payment or actions. Notwithstanding the foregoing, the
Company shall indemnify and hold you harmless from any tax liability, including,
but not limited to, any taxes penalties and/or interest that are assessed by any
tax authority and any costs associated with an audit or legal challenge in
connection with any reimbursement payment made to you by the Company during or
within one month following your employment.
You acknowledge and agree that you have not relied on any express or implied
representation of the Company or any of its lawyers, agents or representatives
as to the tax consequences of any payment provided pursuant to this Agreement.
Notwithstanding anything herein, if (i) on the date of Executive’s separation
from service, within the meaning of Code Section 409A, Employee is a specified
employee within the meaning of such Code Section and Treasury Regulations
thereunder, and (ii) as a result of such termination, Employee would receive any
payment that, absent the application of this paragraph, would be subject to
interest and additional tax imposed pursuant to Code Section 409A(a) as a result
of the application of Code Section 409A(2)(B)(i) of the Code, then, any portion
of such payment that would otherwise be subject to such interest and additional
tax shall be deferred and shall not be paid until the date that is the earlier
of (1) six (6) months after Employee’s separation from service, or (2) your
death or (3) such other date as will cause such payment not to be subject to
such interest and additional tax. It is the intention of the parties that
payments or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Code.

6



--------------------------------------------------------------------------------



 



Nothing in this Agreement, including the preceding provisions of this Section 7,
shall be construed as superseding, altering or reducing any contractual rights
to severance benefits, health benefits, deferred compensation, or other payments
that (in each case) are specifically provided to Executive in any other
agreement between Executive and the Company, its affiliates or the DII Group,
including any such rights specifically provided to Executive in the Senior
Executive Severance Agreement, dated as of November 21, 1999, by and between
Executive and the DII Group, Inc., as amended or in the Deferred Compensation
Plan or the DII Deferred Compensation Plan, except to the extent that the
provisions of this Agreement expressly address any such right.
     8. No Legal Action — You represent that you have not filed a legal action
with any local, state or federal agency or court relating in any manner to any
claim released herein, and that if any such governmental agency or court assumes
jurisdiction of any complaint or charge against Flextronics Releasees on behalf
of yourself, relative to any claim released herein, you will request such agency
or court to withdraw from the matter.
     9. Confidentiality — You acknowledge and agree that you will remain bound
by the confidentiality obligations set forth below (the “Confidentiality
Agreement”).
You agree that any original works of authorship, products, software, and/or
applications that you created or developed for the Flextronics Group while in
the employ of FIL, Flextronics, or any other subsidiary of FIL, is the sole
property of the Flextronics Group. You further acknowledge and agree that you
shall not, without the prior written consent of the Chief Executive Officer of
FIL, disclose or use for any purpose (except in furtherance of the business of
the Flextronics Group) any Confidential Information of the Flextronics Group.
Confidential Information shall mean any and all proprietary or confidential
information of the Flextronics Group or any of its vendors or customers, whether
or not developed by you, including without limitation the following:
(i) Any and all technical information, including, without limitation, product
data and specifications, know-how, formulae, source code, or other software
information, test results, processes, inventions, research projects or product
development.
(ii) Any and all business information, including, without limitation, cost
information, profits, profit margins, sales information, costs, overhead,
accounting and unpublished financial information, business plans, markets,
marketing methods, vendor or customer lists, including without limitation, a
vendor’s or customer’s specific needs, advertising and operating strategies.
(iii) Any and all employee information, including, without limitation, salaries,
and specific strengths, weaknesses and skills of employees of the Flextronics
Group.
     10. Non Solicitation and Non Hire.

7



--------------------------------------------------------------------------------



 



     a. Non-Solicitation and Non Hire of Employees. You recognize the highly
competitive nature of the business of the Company and acknowledge that you have
been exposed to confidential information regarding its employees. You understand
and agree that the relationship between Flextronics and each of its employees
constitutes a valuable asset of Flextronics, that information related to
employees’ skills and compensation is kept confidential, and may not be
disclosed or converted for your use or any third party for any reason
whatsoever. You will not, without the prior written consent of the Chief
Executive Officer of the Company, either directly or indirectly recruit, hire,
solicit, assist others in recruiting or hiring, attempt to recruit or hire, or
refer to others concerning employment, any person who is an employee of the
Flextronics Group, or induce or attempt to induce any such employee to terminate
his employment with the Flextronics Group through December 31, 2009 (the
“Standstill Period”).
     b. Non-Solicitation of Customers and Vendors. You understand and agree that
the relationship between Flextronics and each of its customers or vendors
constitutes a valuable asset of Flextronics, that information related to
customers is kept confidential and may not be disclosed or converted for your
use or any third party for any reason whatsoever. Accordingly, you shall not,
without the prior written consent of the Chief Executive officer of the Company
and throughout the Standstill Period, directly or indirectly, on behalf of
yourself or any third party, solicit any customer or vendor with whom you have
had direct and material contact during the course of your employment.
     c. Scope of Non-Solicitation and Non-Hire Agreements. You acknowledge that
the Standstill period and the scope and period of restrictions are fair and
reasonable and are reasonably required for the protection of Flextronics.
     d. It is the desire of the parties that the provisions of this paragraph 10
shall be enforced to the fullest extent permissible under applicable law. If any
particular provision or portion of this paragraph 10 shall be adjudicated to be
invalid or unenforceable, this Letter Agreement shall be deemed amended to
revise those provisions or portions to the minimum extent necessary to render
them enforceable. Such amendment shall apply only with respect to the operation
of this paragraph 10 in the particular jurisdiction in which such adjudication
was made.
     e. You acknowledge that any breach of the covenants of this paragraph 10
will result in immediate and irreparable injury to Flextronics and, accordingly,
consent to the application of injunctive relief and Flextronics may be entitled
to the forfeiture of the Holdback as described in paragraph 4 above. Flextronics
will not be entitled to legal remedies, including but not limited to monetary
damages, other than forfeiture of the Holdback, in the event of any breach of
the covenants of this paragraph 10.
     11. Disclosures — You will not, unless required or otherwise permitted by
law, disclose to others any information regarding the following:
     (a) Any information regarding Flextronics’ practices, procedures, trade
secrets, customer lists, or product marketing.

8



--------------------------------------------------------------------------------



 



     (b) The terms of this Letter Agreement, the benefit being paid under it or
the fact of its payment, except that you may disclose this information to your
spouse or domestic partner, attorney, accountant or other professional advisor
to whom you must make the disclosure in order for them to render professional
services to you. You will instruct them, however, to maintain the
confidentiality of this information just as you must.
     12. Slander — For a period of three years following your Employment
Termination Date, you agree to refrain from any disparagement, criticism,
defamation, slander of the Company, and/or tortious interference with the
contracts and relationships of Company, unless such statements are made
truthfully in response to a subpoena or other legal process. In the event that
you breach this provision, the Company will be entitled to recover the benefit
paid under this Letter Agreement and to obtain all other relief provided by law
or equity.
For a period of three years following your Employment Termination Date,
Flextronics agrees that its executive officers will refrain from disparagement,
criticism, defamation, or slander of you, unless such statements are made
truthfully in response to a subpoena or other legal process. In response to
inquiries from prospective employers about you, Flextronics will provide no
information other than your dates of employment and positions held with
Flextronics.
     13. Review Period — As explained above in paragraph 7, you have up to
twenty-one (21) days from the date of this letter, to accept the terms of this
Letter Agreement, although you may accept it at any time within those twenty-one
(21) days. You are advised to consult an attorney about this Letter Agreement.
     To accept this Letter Agreement, please date and sign this letter, and
return it to me. (An extra copy for your files is attached.) Once you accept
this Letter Agreement, you will still have an additional seven days in which to
revoke your acceptance. To revoke, you must send me a written statement of
revocation. You also agree to execute on or after the Employment Termination
Date, the release attached hereto as Exhibit A.
Sincerely,
Flextronics International USA, Inc.
/s/ Michael M. McNamara
Michael M. McNamara
Chief Executive Officer
Attachments: Ex. A — Release; Duplicate Letter; Ex. B — Closing Statement as of
June 30, 2008

9



--------------------------------------------------------------------------------



 



     By signing this letter, I acknowledge that I have had the opportunity to
review this Letter Agreement carefully with an attorney of my choice, that I
understand the terms of the agreement, and that I voluntarily agree to them.

                Dated: 6/23/08  /s/ Thomas J. Smach       Thomas J. Smach       
 

10



--------------------------------------------------------------------------------



 



         

Exhibit A
Release
I, Thomas J. Smach, hereby waive and release and promise never to assert any
claims against Flextronics International USA, Inc., even if I do not believe
that I have such claims, other than claims for indemnification and defense and
for the obligations of the Flextronics Group owed to me under this Agreement. I
therefore waive my rights under section 1542 of the Civil Code of California,
which states:
     A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE WHICH IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act. You hereby acknowledge that you are waiving and
releasing any rights you have or may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. You and Flextronics agree that this waiver and release does not apply
to any rights or claims that may arise under ADEA after the Effective Date of
this Agreement. In addition, this Agreement does not prohibit you from
challenging the validity of this Agreement’s waiver and release of claims under
ADEA. You acknowledge that a portion of the consideration given for this waiver
is in addition to anything of value to which you were already entitled for
salary and PTO up to the Employment Termination Date. You further acknowledge by
this writing that you have been advised that (a) you should consult with an
attorney prior to executing this Agreement; (b) you have at least twenty-one
(21) days within which to consider this Agreement; (c) you have at least seven
(7) days following the execution of this Agreement by the parties to revoke the
Agreement; and (d) this Agreement shall not be effective until the revocation
period has expired.
Dated: 6/23/08

                  /s/ Thomas J. Smach       Thomas J. Smach         

11



--------------------------------------------------------------------------------



 



         

Tom Smach
Final Statement — Exhibit B
Exercisable Options

                                                                             
Grant     Plan/             Shares     Shares     Shares     Vesting     Total  
  Last Date   Number   Date     Type     Price     Granted     Exercised    
Exercisable     Stop Date     Price     To Exercise  
026806
    5/13/2005     2001/NQ   $ 12.3700       500,000       0       500,000      
7/1/2008     $ 6,185,000.00       5/13/2015  
012822
    9/21/2001     1993/NQ   $ 13.9800       100,000       0       100,000      
7/1/2008     $ 1,398,000.00       9/21/2011  
028040
    4/17/2006     2001/NQ   $ 11.2300       400,000       0       216,667      
7/1/2008     $ 2,433,170.41       4/17/2016  
023595
    8/23/2004     2001/NQ   $ 11.5300       500,000       0       479,167      
7/1/2008     $ 5,524,795.51       8/23/2014  
017260
    7/1/2002     2002/NQ   $ 7.9000       300,000       50,000       250,000    
  7/1/2008     $ 1,975,000.00       12/31/2008  
017259
    7/1/2002     2002/NQ   $ 7.9000       420,000       0       420,000      
7/1/2008     $ 3,318,000.00       12/31/2008  
 
                                                               
 
  TOTALS                     2,220,000       50,000       1,965,834            
$ 20,833,965.92          

Releasable Restricted Stock Awards

                                                              Grant     Plan/  
          Shares     Shares     Shares     Shares   Number   Date     Type    
Price     Granted     Released     Accelerated     Cancelled  
028041
    4/17/2006     2002/RSA   $ 0.0000       100,000       66,667       33,333  
    0  
028049
    4/17/2006     2002/RSA   $ 0.0000       100,000       66,667       33,333  
    0  
29357
    5/1/2007     2001/RSA   $ 0.0000       150,000       37,500       75,000    
  37,500  
P29378
    5/1/2007     2001/RSA   $ 0.0000       150,000       37,500       75,000    
  37,500  
 
                                               
 
  TOTALS                     500,000       208,334       216,666       75,000  

 